Confirming report.
This proceeding is based on a report of the Board of Bar Commissioners recommending that J.R. Wells, an attorney at law, be suspended from the practice of law in this Commonwealth for a period of six months. The principal charge against him involved delinquencies growing out of his excessive use of intoxicating liquors. The proof before the trial committee of the Board of Bar Commissioners showed that he frequently appeared in court in an intoxicated condition, unable to represent his clients in a proper manner, and that he had been arrested, placed in jail, and fined on more than one occasion for being drunk in a public place. An effort was made to show that in at least one case he had wrongfully withheld funds collected for a client, but the proof was insufficient to sustain this charge and there was no other proof tending to show lack of integrity. There was ample proof, however, to sustain the Board's finding that he was guilty of conduct which had brought discredit upon himself, the profession, and the courts. He has filed a response in which he states that he "does not desire to oppose the finding of the State Bar Commissioners," and that he "cheerfully bows to the desires of the court."
An attorney may not be disbarred or suspended for trivial causes, but the power of a court to discipline him for misconduct is not limited to cases where he would be subject to indictment or to civil liability. If his misconduct is such as to bring discredit upon the profession and the courts, particularly if committed in his professional capacity, the courts have power to discipline him though that power should be exercised with caution. In the present case respondent's misconduct involved no moral turpitude, but it tended to bring censure and reproach upon the profession and the courts and affected adversely the interests of his clients.
The report of the Board of Bar Commissioners is confirmed, and the respondent, J.R. Wells, is suspended from the practice of law in this Commonwealth for a period of six months from this date. *Page 207